Allowable Subject Matter
Claims 1-26 are allowed. An Examiner's statement of reasons for allowance is provided as follows. As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “display device comprising: an array of light emitting diode zones each comprising one or more light emitting diodes that generate light in response to respective driver currents; a control circuit to generate driver control signals and command signals; a group of driver circuits distributed in the display area of the display device, the group of driver circuits to each drive a respective light emitting diode zone by controlling the respective driver currents in response to the driver control signals; a set of serial communication lines coupled between adjacent driver circuits and to the control circuit in a serial communication chain, wherein responsive to the command signals from the control circuit, a target driver circuit outputs a readback signal and the group of driver circuits propagates the readback signal from the target driver circuit through the serial communication chain to the control circuit.” as claimed (emphasis added).									As to claim 19, the prior art of record fails to teach or suggest, either alone or in combination “driver circuit for a display device comprising: control logic to operate in at least an addressing mode and an operational mode, wherein in the operational mode, the control logic obtains a driver control signal and controls a driver current to an LED zone based on the driver control signal, and wherein in the addressing mode, the control logic obtains an incoming addressing signal, stores an address for the driver circuit based on the incoming addressing signal, and generates an outgoing addressing signal based on the incoming addressing signal; an LED driving 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SEJOON AHN/Primary Examiner, Art Unit 2628